DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 21-24, 26-27, 30-35, 37, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,937,461. Although the conflicting claims are not identical, and that the claimed language of the present Application is somewhat different from the language recited in the claims 1-20 of U.S. Patent No. 10,937,461, however, they are not patentably distinct from each other because it is noted that it would have been obvious to one of ordinary skill in the art to recognize that the claims 1-20 of U.S. Patent No. 10,937,461, would be able to perform the functions of the claimed limitations of the present Application since the limitations recited in the claimed invention of the present Application are also recited in the patented claims 1-20 of U.S. Patent No. 10,937,461, including the feature analyze the obtained first source video data to identify selected frames of the source video material; and identify one or more insertion zones within the selected frames, wherein the insertion zones correspond to one or more regions within the image contents of the selected frames of the source video material that are suitable for the insertion of one or more visual objects as specified in claims 21, 30, and 33-34, of the present Application. (See Claim 1 of the U.S. Patent No. 10,937,461).
With regard to claim 22, the feature of wherein the instructions further cause the one or more processors to: obtain, from the source video holding entity, second source video data comprising a second plurality of frames of the video material, wherein the second plurality of frames comprise a 
With regard to claims 23, and 37, the feature of wherein the second plurality of frames does not include all of the frames of the source video material as specified thereof is present in claim 1 shown in column 14, lines 46-47, of U.S. Patent No. 10,937,461.
With regard to claim 24, the feature of wherein the instructions further cause the one or more processors to embed the one or more visual objects into the image content of the selected frames of the second source video data as specified thereof is present in claim 1 shown in column 14, lines 39-41, of U.S. Patent No. 10,937,461.
With regard to claims 26-27, and 35, the feature of wherein the second plurality of frames consists of only the higher quality version of the selected frames of the source video material as specified thereof is present in claim 4 of U.S. Patent No. 10,937,461.
With regard to claim 31, the feature of obtain plurality of frames of video, wherein the plurality of frames are of broadcast quality; embed one or more visual objects into the image content of at least some of the plurality of frames; and create output video data that comprises the plurality of frames of video incorporating the embedded one or more visual objects, wherein the plurality of frames comprise some, but not all, of the frames of a source video material as specified thereof is present in claim 2 of U.S. Patent No. 10,937,461.
With regard to claim 32, the feature of wherein the plurality of frames of video comprise frames selected by analysing a version of the source video material that is lower than broadcast quality as specified thereof is present in claim 3 of U.S. Patent No. 10,937,461.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21, 29-34, and 40, are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by the Applicant’s submitted prior art of McLauchlan et al (P.N. 2013/0091519).
McLauchlan et al discloses processing and apparatus for advertising component placement that shows all the limitations recited in claims 21, 30-31, and 33-34, including the feature of obtain, from a source video holding entity, first source video data comprising a first plurality of frames of video material, wherein the first plurality of frames are a lower quality version of the frames of source video material held by the source video holding entity (See McLauchlan et al’s claim 1, lines 1-7, and see McLauchlan et al’s claim 8), the feature of analyze the obtained first source video data to identify selected frames of the source video material; and identify one or more insertion zones within the selected frames, wherein the insertion zones correspond to one or more regions within the image contents of the selected frames of the source video material that are suitable for the insertion of one or more visual objects as specified in the present claims 1, 30-31, and 33-34. (See the capability of identifying sequences of interest in a video material in order to be able to place advertising material into the video as is shown in McLauchlan et al’s claim 1, lines 9-14).

With regard to claim 32, the feature of wherein the plurality of frames of video comprise frames selected by analysing a version of the source video material that is lower than broadcast quality. (See McLauchlan et al’s claim 1, lines 1-7, and McLauchlan et al’s claim 8).
Allowable Subject Matter
Claims 25, 28, 36, and 38-39, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fauqueur et al disclose instructions to modify video for the inclusion of product placement objects.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT CHEVALIER whose telephone number is (571)272-7374. The examiner can normally be reached Campus M-W 11:00-7:30 and Telework TH-F 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT CHEVALIER/Examiner, Art Unit 2484                                                                                                                                                                                                        November 15, 2021.